UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7481


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL ANTRANTRINO LEE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:01-cr-00221-H-1)


Submitted: July 16, 2021                                          Decided: August 27, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Antrantrino Lee, Appellant Pro Se. Banumathi Rangarajan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Jennifer P. May-Parker, Assistant
United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Antrantrino Lee appeals the district court’s order granting his 18 U.S.C.

§ 3582(c)(1)(B) motion for a sentence reduction pursuant to section 404(b) of the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. Lee argues on appeal that the

district court erred in calculating his new range under the Sentencing Guidelines.

We affirm.

       “We review the scope of a district court’s sentencing authority under the First Step

Act de novo.” United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020). When a

sentence reduction is permitted, we review for abuse of discretion the district court’s

decision to grant or deny the motion. See United States v. Wirsing, 943 F.3d 175, 180

(4th Cir. 2019).   After determining that a sentence reduction is both permitted and

warranted, the district court must recalculate the defendant’s Guidelines range before

imposing a new sentence. Chambers, 956 F.3d at 672.

       Upon review, we discern no error warranting reversal in the district court’s

application of the Guidelines. Accordingly, we grant Lee’s motion for leave to file his

reply brief out of time and affirm the district court’s judgment. United States v. Lee,

No. 5:01-cr-00221-H-1 (E.D.N.C. Sept. 24, 2020). We deny Lee’s motions for abeyance,

to appoint counsel, and to remand. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED



                                             2